Citation Nr: 1439542	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty for training from June to December 1964.  He served on active duty from February 1968 to August 1969, during which he was in the Vietnam, as a Combat Engineer.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July and December 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  
  
The issue of service connection for arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current headaches and hypertension were not manifest in service or to a degree of 10 percent within 1 year of separation and are unrelated to service. 

2.  The Veteran does not have a currently diagnosed ischemic heart disease disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches and hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 1110,1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided through April, August, and November 2010 and June 2011 correspondence.  The claims were subsequently readjudicated in an October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the Veteran in obtaining evidence.  VA examinations are not necessary for the claims for service connection for headaches and hypertension, as a relevant in-service disease, injury, or event is not established.  A VA examination is not necessary for the ischemic heart disease claim for the same reason and also because the record does not contain competent evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis and cardiovascular-renal disease, including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, including arthritis and hypertension, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is still necessary for the veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Veteran served in the Republic of Vietnam during the Vietnam War and is presumed to have been exposed to herbicides.  As such, ischemic heart disease would be presumed service connected if demonstrated after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Service treatment records are silent for reference to headaches, hypertension, and ischemic heart disease, and on service discharge examination August 1969, the Veteran denied having or having had pertinent symptomatology and was clinically normal in all pertinent respects, with a blood pressure of 110/70.  

Headaches and hypertension are shown currently, but not in any medical records prior to May 2000.  Ischemic heart disease is not diagnosed.  

Based on the evidence, the Board concludes that service connection is not warranted for headaches, hypertension, or ischemic heart disease.  The preponderance of the evidence shows that headaches and hypertension were not manifest in service or to a degree of 10 percent within 1 year of separation, and they have not been related to service.  Ischemic heart disease has not been diagnosed.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

The Board notes that the Veteran indicated in October 2011 that he has had severe headaches since he came home from service, and that high blood pressure started just after service.  Even with consideration of 38 U.S.C.A. § 1154(b), there is no indication the Veteran had headaches or hypertension in service and he has not argued such.  Furthermore, the Veteran has claimed service connection for other disorders, but not for headaches or hypertension, including in the year immediately after service.  While he is claiming in essence that headaches and hypertension were present shortly after service, his failure to claim them while claiming other disorders shortly after service undermines his allegations.  The Veteran also indicated that he feels his heart "flutter" and experiences an accelerated heartbeat.  While he may feel that he has ischemic heart disease, he does not have the medical expertise necessary to opine on this complex medical matter.  This is the type of opinion for which medical expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for headaches, hypertension, and ischemic heart disease is not warranted.  


REMAND

The Veteran stated in March 2010 that he was one of 12 children, and the only 1 with arthritis.  He alleged that his arthritis was caused from working and being out in "very nasty weather" while he was in Vietnam.  Degenerative joint disease and osteoarthritis have been reported in medical records since May 2001.  With consideration of the presumption of 38 U.S.C.A. § 1154(b) and under a broad reading of his contentions, the Veteran appears to be arguing that his condition started in service.  Under 38 C.F.R. § 3.159, in light of his allegation of arthritis being caused due to events in Vietnam, and the current diagnoses of arthritis, a VA examination is necessary, as indicated below.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate examination to determine the nature and etiology of his current arthritis disability.  The claims record must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate which of the Veteran's joints warrant diagnoses of arthritis.  

Thereafter, after reviewing the record and considering all relevant information, including the Veteran's allegation that he has arthritis due to working and weather conditions in Vietnam, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that any diagnosed arthritis is causally related to service, to include as due to working and being out in nasty weather in Vietnam?  

In rendering the medical opinion, the examiner should accept as fact that the Veteran worked and was out in nasty weather during service in Vietnam.  Detailed reasons for the opinions must be furnished.  

2.  Thereafter, readjudicate the Veteran's pending claim for service connection for arthritis in light of the expanded record.  If it remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


